Per Curiam.
The plaintiff below was a passenger in a car of the defendant, Yellow Cab, Incorporated, which came into collision with a car of the defendants Gore and Cook, and plaintiff being injured brought suit against all three defendants.
The trial of the issue resulted in a nonsuit in favor of the Yellow Cab, Incorporated, and a verdict in favor of plaintiff and against the other defendants for $800.
We are asked to reverse this judgment upon two grounds.
Eirst, because it was error to nonsuit in favor of the defendant, Yelow Cab, Incorporated.
This does not present a ground of error for reversal. Newman v. Fowler, 37 N. J. L. 89; Public Service Railway Co. v. Matteucci, 6 N. J. Adv. R. 1545.
Second, that it was error to refuse to direct a nonsuit in favor of the remaining defendants, the appellants here.
*911The proofs present facts and circumstances from which their negligence, causing the happening could be found, thus presenting a jury question. There was, therefore, no error in refusing to nonsuit as to them.
The judgment under review is therefore affirmed.